Citation Nr: 1743453	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for fibromyalgia, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 1982 to August 1982, and on active duty from November 1990 to May 1991, September 1994 to November 1994, and January 2001 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence and waived his right to an initial review of the evidence by the RO.  Therefore, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c) (2016).  Further, the undersigned held the record open for 60 days after the hearing for the submission of additional evidence; however, in August 2017, the Veteran reported that he did not have any additional evidence to submit and requested that the Board proceed with the adjudication of his case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for fibromyalgia and an acquired psychiatric disorder, to include depression and anxiety, which he contends are related to his active duty service, to include his acknowledged service in Southwest Asia during the Persian Gulf War. 

Historically, the Veteran's October 1981 pre-enlistment medical examination shows no findings relevant to his mental health; however, records dated during his Reserve service reflect reports of a history of depression.  Specifically, in December 1984, the Veteran reported experiencing frequent trouble sleeping, depression or excessive worry, and loss of memory or amnesia.  At such time, he indicated that he was taking Amitriptyline, an antidepressant.  Thereafter, in a January 1988 medical examination for reenlistment, the Veteran reported that he was experiencing depression or excessive worry.  It was noted that he had a history of depression since 1984.  In an October 1994 treatment note during a period of active duty, the Veteran reported experiencing stressors related to his wife's pregnancy problems.

At an August 2011 VA examination, major depression was diagnosed. The examiner noted that, per the Veteran's report, such was a longstanding condition since the age of 15, and several military experiences in addition to personal losses exacerbated the depression.  In this regard, the Veteran reported that his father passed away in 1987 and his first child was stillborn in 1992.  He indicated that, although he recalled unhappiness and depression since the age of 15 with no particular stressors, he reported that, after the loss of his father and child, he did not care what happened.  With regard to his military service, the Veteran reported that he experienced guilt and regret at not being able to help a friend who died in 1994, and an exacerbation of depression due to isolation while providing security on a ship while in the Persian Gulf in 2001.  He further indicated that he first sought mental health treatment in the 1980's, and was last seen in 2000.  No etiological opinion was provided.  VA treatment records dated during the appeal period likewise reflect reports of pre-service depression due to the death of the Veteran's father and child.

However, at the Veteran's June 2017 Board hearing, he contended that the August 2011 examiner misinterpreted his statements regarding the nature of his pre-service depression.  In this regard, the Veteran explained that his uncle suddenly passed away when he was 15 years old and, as such, he was very upset for a period of time.  However, the Veteran reported that he recovered emotionally from the loss and was fine again until approximately 1991.  Therefore, the Veteran claims he did not have depression prior to service.

Based on a review of the record, the Board finds that a remand for a new VA examination is warranted.  In this regard, it appears that the August 2011 VA examiner may have misinterpreted the Veteran's statements regarding the effect of his uncle's death on his mental health.  Furthermore, an opinion addressing the proper legal standard regarding pre-existing disorders is necessary.  

The Board further finds that the Veteran's claim of entitlement to service connection for fibromyalgia is inextricably intertwined with his claim for an acquired psychiatric disorder, to include depression and anxiety.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact on a veteran's claim for the second issue).  In this regard, the August 2011 VA examiner noted the onset of fibromyalgia in 1995, but opined that the Veteran's depression was more likely than not the cause of such condition as the latter disorder is commonly associated with depression.  Consequently, consideration of the Veteran's claim of entitlement to service connection for fibromyalgia must be deferred until the intertwined issue is resolved.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Finally, the Board finds that a remand is necessary in order to obtain records referable to both claims.  In this regard, the Veteran reported receiving counseling in 1984 for an employment-related issue, and then sought treatment in the 1990's and 2000's from various providers, to include Drs. Flag, Franz, and Song, and the Cleveland Clinic, and was more recently been seen by a practice group with Drs. Sheikamar and Malay.  While Dr. Song's records are on file, and the Veteran indicated that Dr. Flag retired and the Cleveland Clinic had destroyed his records, on remand, he should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include a complete copy of updated VA treatment records from the Parma, Ohio, facility, dated from October 2016 to the present, should be obtained.   

Accordingly, the case is REMANDED for the following actions:
	
1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims on appeal, to include those pertaining to his counseling in 1984 for an employment-related issue, Dr. Franz, and the practice group with Drs. Sheikamar and Malay. After obtaining any necessary authorization from the Veteran, all outstanding records, updated VA treatment records from the Parma, Ohio, facility, dated from October 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Following an interview with the Veteran, an appropriate examination, and a review of the full record, the examiner should respond to the following:

(A) Identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria at any time since September 2008 (the date of receipt of his claim), or close in proximity thereto.

(B)  For each diagnosed acquired psychiatric disorder, is there is clear and unmistakable evidence that the disorder pre-existed service any period of active duty?  In this regard, the examiner is advised that the Veteran served on active duty from November 1990 to May 1991, September 1994 to November 1994, and January 2001 to May 2001.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed any period of active duty service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during such period of active duty service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a disorder pre-existed a period of active duty service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to such period of active duty service, to include the Veteran's reports of experiencing guilt and regret at not being able to help a friend who died during service in 1994, and an exacerbation of depression due to isolation while providing security on a ship while in the Persian Gulf in 2001.  

A rationale for an opinion offered should be provided.  

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




